DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on December 6th 2021, January 28th 2022, March 23rd 2022, March 31st 2022, May 16th 2022, June 2nd 2022, October 27th 2022 and November 30th 2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the references cited therein are considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 3 009 410 A1) in view of Van Gerwen (US 2013/0291483)
Regarding claim 19, Brown disclose an apparatus for producing glass containers comprising:
an inspection station receiving, inspecting, and discharging glass containers (100) in a sequence (para. [0030]), the inspection station having a rejection mechanism for rejecting from the sequence any container that does not pass inspection;
a discharge conveyor (214) connected with the inspection station for receiving the glass containers (100) discharged by the inspection station and conveying the glass containers (100) away from the inspection station in a consecutive sequence of containers in uniformly spaced relationship with one another (para. [0030]); and
Brown fails to disclose a controller connected in controlling relationship with the discharge conveyor and interrupting the operation of the conveyor as a consequence of the ejection of a container from the sequence by the rejection mechanism so that a consecutive sequence of containers in uniformly spaced relationship can be maintained on the discharge conveyor.
However, Van Gerwen teaches a controller (para. [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the inspection station and discharge conveyor of Brown by having provided controller, as taught by Van Gerwen, in order to controller the synchronization between the inspection station and discharge conveyor.
Regarding claim 20, Brown discloses the inspection station sending out rejection signals  when a glass container is ejected, and thereby interrupt the operation of the discharge conveyor (para. [0030]).
However, Van Gerwen teaches the use of a PLC to control and synchronize the motion of transportation means in a packaging machine (para. [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the pusher and the second conveyor of Brown in view of de Hertogh by having provided the PLC, as taught by Van Gerwen, in order to synchronize the pusher and the second conveyor. 
4.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 3 009 410 A1) in view of Van Gerwen (US 2013/0291483) as applied to claim 19 above, in further view of Kisters (US 5,148,654).
Regarding claim 21, Brown in view of Van Gerwen disclose the discharge conveyor (214) and receiving from the conveyor (214) the sequence of glass containers (100) in the uniformly spaced relationship for packaging.
Brown in view of Van Gerwen fail to disclose a packaging station connected with the discharge conveyor.
Brown fails to disclose a packaging station.
However, Kisters teaches a packaging station (Fig. 3) for packaging the plurality of the glass containers (30) in a package (10; Fig. 3) after inspection.
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the discharge conveyor of Brown in view of Van Gerwen by having provided the packaging station, as taught by Kisters, in order to prepare the containers for shipment.
5.	Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 3 009 410 A1) in view of Van Gerwen (US 2013/0291483) as applied to claim 19 above, in further view of in view of Albrecht (US 5,960,933).
Regarding claim 22, Brown in view of Van Gerwen disclose the discharge conveyor (214) retaining the positioning of the glass containers (100) on the belt in the uniformly spaced relationship during conveying (Fig. 20).
Brown in view of Van Gerwen fail to disclose wherein the discharge conveyor is a vacuum belt conveyor.
However, Albrecht teaches a conveyor is a vacuum belt conveyor (12; col. 3 ll. 7-18). 
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the discharge conveyor of Brown in view of Van Gerwen by having provided the vacuum belt conveyor, as taught by Albrecht, in order to secure the glass containers being transported, and ensure they make it to the inspection station without breakage.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731